Citation Nr: 1624219	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  14-26 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Eligibility for benefits under the Veterans Retraining Assistance Program (VRAP) for the January 21, 2014, to May 18, 2014, term.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from November 1979 to May 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Reno, Nevada RO currently has jurisdiction over the appeal.

The Veteran had a hearing before the undersigned in October 2014.  A transcript of the hearing has been associated with the Veteran's Virtual VA electronic claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.


FINDING OF FACT

The Veteran, who otherwise meets the basic eligibility requirements for VRAP benefits, was not enrolled as a full-time student from January 21, 2014, to May 18, 2014, for VRAP benefits purposes.


CONCLUSION OF LAW

Basic eligibility for VRAP benefits is not established for the January 21, 2014, to May 18, 2014, term.  38 U.S.C.A. § 4100 (West 2014); Pub. L. No. 112-56, § 211 (Nov. 21, 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Because this case involves a legal question rather than a factual determination, the Veterans Claims Assistance Act (VCAA) is not applicable to this appeal.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821(2002); VAOGCPREC 5-2004 (June 23, 2004).  Indeed, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as will be discussed below.  

The above notwithstanding, the Board is satisfied that the Veteran has been provided a fair hearing in the matter.  First, she was notified of the VRAP's eligibility requirements in various award letters.  Further, she was notified in February 2014 of the RO's decision to stop her VRAP eligibility.  This decision included a summary of the evidence considered, plus it notified her of her right to a hearing and the right to initiate an appeal by filing a NOD.  See 38 C.F.R. § 3.103(b), (f).  She exercised her right to appeal, ultimately perfecting her appeal to the Board.  

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which she presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ clarified the issue, explained the concept of VA education benefits, and listened to the Veteran's contentions regarding her situation.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding to decide the merits of the appeal.

Benefits Eligibility under VRAP

The Veteran seeks to establish eligibility to benefits under the Veterans Retraining Assistance Program (VRAP) for the January 21, 2014, to May 18, 2014, term.  See Pub. L. 112-56, Title II, § 211, 125 Stat. 713.  (She has received VRAP benefits for the prior and subsequent terms to that at issue herein.)  The VRAP is a component of the VOW to Hire Heroes Act of 2011, passed by Congress, signed into law by the President, and is set forth as a note in 38 U.S.C.A. § 4100.  VRAP offers  up to 12 months of training assistance to unemployed Veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation.  VRAP § 211(b).

Pursuant to the VRAP, an eligible Veteran must: be at least 35 but not more than 60 years old; be unemployed; have last been discharged under other than dishonorable conditions; not be eligible for any other VA education benefit programs; not be in receipt of VA compensation due to unemployability; and not be or have been in the last 180 days enrolled in a Federal or state job training program.  VRAP § 211(e).

A "program of education" is any curriculum or any combination of unit courses or subjects pursued at an educational institution which is generally accepted as necessary to fulfill requirements for the attainment of a predetermined and identified educational, professional, or vocational objective.  Such term includes any curriculum of unit courses or subjects pursued at an educational institution which fulfill requirements for the attainment of more than one predetermined and identified educational, professional, or vocational objective if all the objectives pursued are generally recognized as being reasonably related to a single career field.  38 U.S.C.A. § 3452(b).

Participants must attend full-time in order to receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program.  Participants will not receive benefits for any time period during which the training drops below full-time.  Participants must be enrolled in a VA approved program of education offered by a community college or technical school.  The program must lead to an associate degree, non-college degree, or a certificate, and train the Veteran for a high demand occupation.  VRAP § 211(b).  "Full-time" enrollment in a professional accredited and equivalent program involving standard collegiate courses, including cooperative and external degree programs, is 14 semester hours or equivalent.  See 38 C.F.R. § 21.4270(c); see also 38 C.F.R. § 21.4272(a).  

In this case, the appeal must be denied as the appellant did not maintain full-time enrollment for the January 21, 2014, to May 18, 2014, term.  There is no question that she otherwise qualified for VRAP benefits for that term.

In a February 2014 letter, the RO informed the Veteran that her application for Veterans Retraining Assistance Program (VRAP) benefits was denied because she was not enrolled full-time.

The Veteran appealed in March 2014, indicating that she was full-time and carrying a credit load of 13.  She stated, "As usual the school gave me wrong advice and have not always been correct in certifying my classes.  The class in question is Math 104 which I enrolled in because I did not test high enough to get into math 120.  I am taking 104 for a review of basic math and algebra.  The math teacher assures me I can take Math 120 next semester and succeed.  The other classes for math were either too far away from my home or conflicted with my other classes."

An April 2014 Statement of the Case (SOC) noted that benefits under the VRAP program were payable only to eligible veterans who were enrolled in school full-time.  The Veteran's school certified that she was enrolled in 10 hours for the January 21, 2014, to May 18, 2014, term, which was considered three-quarter time.  A school representative confirmed that the Veteran was attending 13 credit hours and was full-time, but only 10 hours were creditable to her degree plan and certifiable to VA.

In her June 2014 substantive appeal, the Veteran indicated that she was advised to take the math class by a counselor in the VA office.  She also stated that she did not need the math class to be eligible for her paralegal certificate, but took the class on the recommendation of her counselor from the VA office as there was a math requirement for an associate's degree.  

During her October 2014 Board hearing, the Veteran indicated that she went to the College of Southern Nevada and that she sought counseling prior to the semester at issue with the VA office on campus.  The Veteran stated that she discussed with the counselor whether she needed to take the class and was informed that it was a prerequisite for another class that was covered by VA.  She believed the counselor with whom she spoke was a VA employee and that based on his recommendation that the class would be approved for VA education benefits purposes.  It was not until the day of the Board hearing that she discovered the counselor she had spoken with was not a VA employee.  

Thus, the Veteran was enrolled in 13 credit hours for the January 21, 2014, to May 18, 2014, term; however, one 3-credit hour math class could not be certified by her school because it did not count toward the Veteran's degree plan.  The Veteran has explained that she took that math class because she did not test highly enough to enroll in the math course needed for her degree plan.  The Board certainly is sympathetic to the Veteran's situation; however, the remedial math course cannot be considered part of the Veteran's "program of education" with respect to her associate's degree, as certified by her school.  As such, she was not "full-time" for the January 21, 2014, to May 18, 2014, term for purposes of VRAP benefits.  

The error in this case appears to stem from miscommunication or error on the part of a school counselor in their VA office in recommending that the Veteran enroll in the remedial math class without sufficient other credit hours to be considered "full-time" for VRAP benefits purposes.  The Veteran recognizes that the individual, although working in the "VA office" of the school was not a VA employee, but one from the school.  

Again, the Board appreciates the Veteran's frustration in this regard, but the VRAP program requires "full-time" enrollment.  As the Veteran's 10 credit hours towards her degree for the January 21, 2014, to May 18, 2014, term constituted only three-quarter enrollment, the requirement for full-time enrollment for that semester is not met, even if this determination was made in error by the school.  The Board is without authority to mediate any dispute between the Veteran and the school.  Therefore, the claim is denied.  While sympathetic to the Veteran's arguments, the Board is without legal authority to grant entitlement to VRAP benefits from January 21, 2014, to May 18, 2014, on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Eligibility for VRAP benefits for the January 21, 2014, to May 18, 2014, term is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


